Title: Thomas Boylston Adams to William Smith Shaw, 13 October 1799
From: Adams, Thomas Boylston
To: Shaw, William Smith


				
					Dear William
					Germantown. 13th: October—99
				
				I must beg you to congratulate the President & yourself from me, on your safe arrival in our neighborhood. Your journey was, I apprehend, more favorable in point of weather than my mother’s is likely to be, for we have had very heavy rains & dull skies all the last week more or less— Even on Tuesday, the all important 8th:, of October, big with the fate of Pennsylvania, we had in the morning a very unpromising prospect of weather, but it fortunately cleared away before noon & left a chance for a fair trial of strength on both sides. I was present on the election ground a considerable part of the day, & retired with stronger hopes of success than I went. The Demo’s however mustered strong after dark & poured in their numbers beyond calculation, so that we came off with only a small majority in the City. It was however larger than I expected, and the federal candidate yet keeps his competitor at a respectful distance. I am in better hopes than I was prior to the Election, but not by any means confident of success—
				It will give me great pleasure to see you here, though I cannot promise to accompany you back to Trenton, very speedily. If it should be in my power however, without inconvenience to make the excursion, I will give you timely notice. If you meet, as you cannot fail, I

think, with the Lay preacher, return him my best thanks for his recent remembrance of me, communicated by my friends Ross & Simpson.
				Your letters of the 20th: 29th: ulto: & 11th: instt: came in course; If you could have acquainted me with the time of your intended departure, it would have been acceptable, as I wanted some books put into my trunk, which is coming round by water. I shall not go into the City to stay sooner than the 1st: November, about which time we expect the public Offices will return.
				I have a letter from JQA, of July 16th: the latest from him, & but a few lines— From Consul Pitcairn I got the precis des événemens militaires Nos 2 & 3. with a line to the 10th: August; no, news—
				Present me kindly to my father & believe me / Your’s sincerely
				
					T. B. Adams.
				
				
					PS. I have the key of the President’s house, remember!—
				
			